Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Dirk Ladson appeals the district court’s order denying his 18 U.S.C. § 3582(c)(2) (2006) motion for sentence reduction based on Amendment 750 to the Sentencing Guidelines. Our review of the record demonstrates that Amendment 750 did not alter Ladson’s Guidelines range. Accordingly, we affirm the district court’s order. United States v. Ladson, No. 2:93-cr-00162-RAJ-10 (E.D.Va. filed July 12, 2012; entered July 13, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid in the deci-sional process.

AFFIRMED.